Citation Nr: 0532982	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.  This matter arises from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, that denied service 
connection for bilateral hearing loss and tinnitus.

The Board remanded the matter to the Appeals Management 
Center in March 2005 for the purpose of obtaining additional 
evidence.  The matter was returned to the Board in August 
2005 for final appellate consideration.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and the preponderance 
of medical evidence is against the finding that the veteran's 
current bilateral hearing loss disability is etiologically 
related to his active service, to include in-service noise 
exposure.

2.  Tinnitus was not manifested in service, and the 
preponderance of medical evidence is against the finding that 
the veteran's current tinnitus is etiologically related to 
his active service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in December 2002 and March 2005, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was informed of the evidence that VA 
had requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claims for service connection.  The March 
2005 letter specifically informed the veteran to provide 
"any other evidence or information" that he possessed that 
pertained to his claims.  The December 2002 and March 2005 
letters therefore provided the notice of all four elements 
that were discussed above.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005). 

The February 2003 rating decision, January 2004 Statement of 
the Case (SOC), and August 2005 Supplemental Statement of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claims for service 
connection.  The January 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial. 

The veteran's service discharge examination report is on 
file.  However, the National Personnel Records Center (NPRC) 
reports that no other service medical records are available 
and are presumed destroyed in a fire at NPRC in 1973.  
Further efforts to obtain these records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2005).  In a letter dated in March 2005, the 
veteran was advised of this negative development and provided 
a list of alternate types of evidence that he could submit to 
substantiate his claims for service connection.  The veteran 
responded later that month that he had no additional evidence 
to submit.  Reports from G.E. Lopez, M.D., and R. Gorav, 
M.D., have been reviewed.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claims on appeal.  The veteran was afforded 
a VA examination in December 2002 for the purpose of 
determining the nature and etiology of his hearing loss and 
tinnitus.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service Connection

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran's service medical records are for the most part 
are unavailable and, according the NPRC, were most likely 
destroyed in a fire that occurred at their facility in 1973.  
The Court has held that in cases where records once in the 
hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis of the veteran's claims has been undertaken with 
this heightened obligation in mind.

The report of a December 2002 VA audiology examination showed 
an average loss of 78 decibels in the right ear and a loss of 
71 decibels in the left ear.  The examination report also 
makes several findings pertaining to complaints of tinnitus.  
Current bilateral hearing loss for VA purposes and a 
diagnosis of tinnitus have therefore been established.  

Service personnel records show that the veteran served in an 
anti-aircraft artillery unit.  The Board will therefore 
concede that the veteran suffered some acoustic trauma during 
his active military service.  

As discussed above, the veteran's service discharge 
examination is the only service medical record available for 
review.  The report of that examination shows that the 
veteran's ears and drums were normal.  He was not afforded an 
audiometric examination.  Rather, he was administered a 
"whispered voice" test in which he was found to be able to 
detect the sound of a whispered voice at 15 feet.  His scores 
bilaterally were 15/15.  No findings were made with respect 
to complaints of hearing loss and/or tinnitus.  Post-service 
medical evidence of hearing loss and tinnitus is first 
documented in 2002, which is over 45 years post service.  

In sum, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  There is also no evidence of tinnitus in 
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current hearing loss and tinnitus 
and his in-service acoustic trauma.

In support of his claim for service connection, the veteran 
submitted an October 2002 medical opinion from Dr. Gorav, who 
appears to be affiliated with a practice specializing in 
otolaryngology and audiology.  The Board notes that the 
stationery letter head is for a V.T. Pai, M.D, and not Dr. 
Gorav.  However, the Board will assume that this was merely a 
clerical error, and that Dr. Gorav is associated with this 
practice.  Dr. Gorav indicated that the veteran gave a 
history of considerable noise exposure during his active 
military service, to include prolonged exposure to artillery.  
He added that a recent audiological evaluation had shown 
bilateral sensorineural hearing loss with mild to profound 
hearing loss.  Dr. Gorav opined that the veteran's hearing 
loss was most likely a result of his in-service noise 
exposure.  In a statement dated in October 2002, Dr. Lopez 
indicated that the veteran had been seen by an ENT specialist 
who felt that the veteran's hearing loss was cannon fire 
during his active service.  Dr. Lopez stated that he agreed 
with that diagnosis.  There is no indication that either 
doctor reviewed or considered the veteran's service discharge 
examination.  

On the other hand, December 2002 VA audiology examination was 
conducted by an audiologist who took into consideration the 
veteran's service discharge examination.  The examiner (a 
certified audiologist) opined that neither the veteran's 
hearing loss nor his tinnitus were a result of his active 
military service.  With regard to his complaints of tinnitus, 
the examiner noted that the onset of the veteran's tinnitus, 
by his own reports, did not occur until 1999, and that he did 
not have any problems with tinnitus prior to that time.  
Further, based on the findings made at the veteran's service 
discharge examination, and that there was no evidence of a 
diagnosis of hearing loss until many years after service 
discharge, the examiner opined that it was "less likely as 
not" that the veteran's current hearing loss was related to 
any in-service noise exposure.  The examiner noted that the 
opinions from Drs. Gorav and Lopez were not based on a review 
of the veteran's separation examination.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, the Board finds that the opinion 
rendered in the December 2002 VA audiology examination is 
more probative than the opinions rendered by the Drs. Gorav 
or Lopez.  The opinion contained in the VA audiology 
examination was made based on a complete review of the 
record.  The opinion was also rendered by an expert in the 
area of audiology - hearing loss.  Rationale for the opinion 
was provided.  On the other hand, Dr. Gorav's opinion was 
rendered without the benefit of reviewing the veteran's 
service medical records.  Dr. Gorav also failed to provide 
any rationale to support his conclusion.  Dr. Lopez is not a 
specialist in auditory diseases and his opinion is of limited 
probative value when compared to those of the specialists.  
Indeed, the statement from Dr. Lopez only indicates that he 
agreed with the diagnosis made by Dr. Gorav.  No reference 
was made to any additional testing or research.

The Board acknowledges that the veteran himself has claimed 
he currently has bilateral hearing loss and tinnitus arising 
from in-service acoustic trauma.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for bilateral hearing loss and tinnitus and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


